ON REHEARING
This rehearing was granted solely for the purpose of reconsideration of the assessment of costs and limited to briefs already filed.
On reconsideration, being of the opinion that the clerk of court is only a nominal party hereto and that it would be inequitable to assess him with any costs;
It is hereby ordered that the original judgment entered herein on November 12, 1974, is amended to delete that portion thereof taxing any costs against the Clerk *654and Recorder of the Parish of Ascension and to assess all costs against the lien-holder and judgment creditors who were joined with the clerk of court as parties defendant.